EXHIBIT 10.32

BASE SALARIES OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT

The Compensation Committee of Placer Sierra Bancshares (“PLSB”) has set the
following base salaries (on an annual basis) for our named executive officers:

 

Frank J. Mercardante

Chief Executive Officer

  $540,000

David E. Hooston

Chief Financial Officer

  $300,000

Randall E. Reynoso

President, Chief Operating Officer

  $300,000

Angelee J. Harris

EVP, General Counsel

  $250,000

Marshall J. Laitsch

President, Southern California Division

  $250,000

Each of the named executive officers will be eligible to receive a discretionary
bonus for 2007 pursuant to the Registrant’s 2007 Executive Annual Incentive
Plan. In addition, each of the named executive officers receives an automobile
allowance. PLSB also pays the country club dues for Mr. Laitsch and the city
club dues for Mr. Reynoso.

Like all employees of PLSB, each of the named executive officers is also
eligible to receive an allocation pursuant to PLSB’s 401(k) and Profit Sharing
Plan and health care costs. The named executives also receive life insurance,
premiums of which are paid by PLSB.

Each of the named executive officers is also eligible to participate in the PLSB
2002 Stock Option Plan.